Opinion filed October 13,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00113-CV 
                                                    __________
 
                                  ALEITHIA
ARTEMIS, Appellant
 
                                                             V.
 
                              AUSTIN
STATE HOSPITAL, Appellee

 
                                   On Appeal from the 201st
District Court
                                                            Travis
County, Texas
                                           Trial
Court Cause No. D-1-GN-10-003955 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Aleithia
Artemis has filed an appeal from an order of the trial court granting Austin
State Hospital’s plea to the jurisdiction. Artemis, who is not represented by
counsel, has not provided this court with either a physical mailing address or
a telephone number, only an e-mail address.  The clerk of this court notified
Artemis by e-mail that our court was not set up for contact by e-mail, that the
rules do not provide for such, and that that was the only e-mail that would be
sent to her from this court.  The clerk suggested that Artemis use a post
office box and assured Artemis that this court would keep her address private. 
Artemis was instructed to furnish a mailing address, as opposed to an e-mail
address, by May 11, 2011.  After Artemis failed to comply, we abated the appeal
and notified Artemis by e-mail.  We now dismiss the appeal.
            As
we noted in our May 12, 2011 order abating the appeal, unrepresented parties to
an appeal are required by the Texas Rules of Appellate Procedure to provide us
with a mailing address and phone number.  Tex.
R. App. P. 9.1(b), 32.1(a)(2).  In the order, this court informed
Artemis that her appeal could be dismissed pursuant to Tex. R. App. P. 42.3(c) if she continued to fail to comply
with the rules and the instruction of this court to provide a mailing address. 
It has been five months since this court ordered Artemis to provide us with a
mailing address; because she still has not complied, we dismiss this appeal.  See
Tex. R. App. P. 42.3.
            The
appeal is dismissed.
 
                                                                                                PER
CURIAM
 
October 13, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.